Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the preliminarily amended claims filed on 11/12/2019.   Claims 1-37 are canceled; claims 38-55 are pending.  
Claims 38-55 are rejected.

Drawings
	 The drawings filed on 11/12/2019 are objected to because  the black boxes 3, 4, 6, and 8 of Fig 1, the black boxes 2-2n+1, 12-12m, 14, 15, 16, and 16(1) of Fig 2, and the black boxes of 2, 12-12m, 14, 20-20p, and 24 of Fig 4 should be labeled with appropriate descriptive text to provide a better understanding of the features.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The specification filed on 11/12/2019 is accepted for examination purposes.

Claim Objections
Claims 42 and 55 are objected to because of the following informalities:  
Claim 42 recites “selecting at the device, a third identifier from the second plurality of identifiers; authenticating with a third connectivity server associated with the selected third identifier” (emphasis added).  Claim 42 is dependent on claim 38 and neither claim recites a second identifier associated with a second connectivity server prior to the recitation of the third identifier associated with the third connectivity server.
Claim 55 recites “receiving, at the bootstrap server, a second bootstrap request from the device” (emphasis added). Claim 55 is dependent on claim 54 which is dependent on claim 50. None of the claims recites a first bootstrap request from the device prior to the recitation of the second bootstrap request from the device.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In reference to claim 42, claim 42 recites “receiving, at the device from the bootstrap server, a second plurality of identifiers each identifier associated with a respective connectivity server” (emphasis added). Claim 42 is dependent on claim 38 which recites “receiving, at the device from a bootstrap server, a first plurality of identifiers each identifier associated with a respective connectivity server” (emphasis added). Both claims recite a respective connectivity server without clarifying whether the plurality of identifiers are associated with the same or different connectivity servers recited in claim 38. 
	For the purpose of examination, the list of identifiers in claim 42 will include different identifiers with different respective connectivity servers from claim 38.

Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In reference to claim 53, the claim is dependent on claim 32. Claim 32 has been cancelled per the preliminarily amended claims filed on 11/12/2019. For the purpose of examination, claim 53 will be examined as being dependent on claim 50.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 39, 41-45, 49, 50, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez US Publication 2017/0251428 (hereinafter Jimenez) in view of Childs US Publication 2008/0066166 (hereinafter Childs).

In reference to claim 38, Jimenez teaches a computer implemented method of accessing a remote resource at a resource server by an internet-connectable device (Jimenez Fig 1, Fig 5, Para 65 machine device 100 accesses objects/resources using gateway GW1-GW4), the method comprising: 
receiving, at the device from a bootstrap server, a first plurality of identifiers each identifier associated with a respective connectivity server (Jimenez Fig 1 Action 1:4, Para 40 Line 1 describes machine device 100 receiving from M2M server 102 [bootstrap server, para 8 and 10] an indication of prioritized wireless access gateway identifiers that is selected by the M2M server from the list of reachable gateways 
selecting, at the device, a first identifier from the first plurality of identifiers (Jimenez Fig 1 Action 1:5, Fig 3 Step 300-302, Para 40 Line 3 describes machine device 100 connecting to gateway GW1 selected from the prioritized wireless access gateway list); 
accessing the resource at the resource server via the first connectivity server (Fig 3, Fig 6 Actions 6:9-6:10 describe connecting and communicating to the various resources via the gateway and par. 65).
However, Jimenez does not explicitly teach:
authenticating with a first connectivity server associated with the selected first identifier 
In the analogous art of remote authentication caching on gateway systems, Childs teaches a computer implemented method of accessing a remote resource at a resource server by an internet connectable device (Childs Fig 2 Step 135 describes accessing secure resources with a client), and further teaches:
authenticating with a first connectivity server associated with the selected first identifier (Childs Fig 2 Step 110, Para 18 describes an authenticating action using an authentication server [authenticating with a server associated with an identifier] prior to accessing secure resources, Childs Para 16 Line 2 defines secure resources as resources on a local area network requiring user authentication before access is granted [resource at the resource server]).


	In reference to claim 39, modified Jimenez teaches the method of claim 38 in addition to teaching:
transmitting, from the device to the first connectivity server, device data (Jimenez Fig 6 Action 6:10, Para 69 Line 2 describes communication between the machine device and the gateway [device sends data to the connectivity server]).

	In reference to claim 41, modified Jimenez teaches the method of claim 38, in addition to teaching: 
selecting, at the device, a second identifier from the first plurality of identifiers (Jimenez Fig 3 Step 302, Para 42 Line 3 describes selecting the next highest priority gateway GW2 [selecting a second identifier] when the highest priority gateway is unavailable);  3Application No. New Application 
authenticating with a second connectivity server associated with the selected second identifier (Childs Fig 2 Step 110, Para 18 describes authenticating a user using an authentication server [authenticating with a server associated with an 

	In reference to claim 42, modified Jimenez teaches the method of claim 38, comprising: 
receiving, at the device from the bootstrap server, a second plurality of identifiers each identifier associated with a respective connectivity server (Jimenez Para 52 describes the machine device 100 changing the set of reachable wireless access gateways, resulting in the M2M server changing the list of prioritized gateways [changing the list creates a second plurality of identifiers associated with respective connectivity servers]); 
selecting, at the device, a third identifier from the second plurality of identifiers (Jimenez Para 42 Line 3 describes selecting the next highest priority gateway GW2 [selecting a third identifier] when the highest priority gateway is unavailable); 
authenticating with a third connectivity server associated with the selected third identifier (Childs Fig 2 Step 110, Para 18 describes authenticating a user using an authentication server [authenticating with a server associated with an identifier] prior to accessing secure resources, Childs Para 16 Line 2 defines secure resources as resources on a local area network requiring user authentication before access is granted [resource at the resource server]).

	In reference to claim 43, modified Jimenez teaches the method of claim 38, wherein selecting the first identifier comprises: 
selecting the first identifier based on or in response to one or more of: an instruction, a rule, a policy, a random manner, a pseudorandom manner, and a structured manner (Jimenez Para 42 Line 2 describes machine device 100 connecting to the device with the highest possible priority among the list of prioritized gateways [decided in a structured manner of highest priority]).

In reference to claim 44, modified Jimenez teaches the method of claim 38 in addition to teaching: 
wherein the first plurality of identifiers comprises one or more of: direct identifiers and indirect identifiers (Jimenez Para 41 Line 2 describes the gateways being identified by respective network addresses such as MAC addresses, see also par. 54,  SSID, BISSID).

In reference to claim 45, modified Jimenez teaches the method of claim 44, in addition to teaching:
resolving an indirect identifier to a direct identifier (Jimenez Para 54 describes using a Service Set Identifier (SSID) which resolves to different MAC addresses).

In reference to claim 49, 
receive from a bootstrap server, a first plurality of identifiers each identifier associated with a respective connectivity server (Jimenez Fig 1 Action 1:4, Para 40 Line 1 describes machine device 100 receiving from M2M server 102 [bootstrap server] an indication of prioritized wireless access gateways [first plurality of identifiers associated with a respective connectivity server]); 
select a first identifier from the first plurality of identifiers (Jimenez Fig 1 Action 1:5, Para 40 Line 3 describes machine device 100 connecting to gateway GW1 selected from the prioritized wireless access gateway list); 
However, Jimenez does not explicitly teach:
authenticate with a first connectivity server associated with the selected first identifier access the resource at a resource server via the first connectivity server.
In the analogous art of remote authentication caching on gateway systems, Childs teaches:
authenticate with a first connectivity server associated with the selected first identifier access the resource at a resource server via the first connectivity server (Childs Fig 2 Step 110, Para 18 describes authenticating a user using an authentication server [authenticating with a server associated with an identifier] prior to accessing secure resources, Childs Para 16 Line 2 defines secure resources as resources on a local area network requiring user authentication before access is granted [resource at the resource server]).
It would have been obvious to one of ordinary skill in the art having the teachings of both Jimenez and Childs before him before the effective filing date of the claimed invention to 

In reference to claim 50, Jimenez teaches a method comprising: 
transmitting, from the bootstrap server to the device, credential data comprising a first plurality of identifiers, each identifier in the first plurality of identifiers associated with a respective connectivity server (Jimenez Fig 1 Action 1:4, Para 40 Line 1 describes machine device 100 receiving from M2M server 102 [bootstrap server] an indication of prioritized wireless access gateways [first plurality of identifiers associated with a respective connectivity server]), the credential data to render the device operable to select a first 5Application No. New Application identifier from the first plurality of identifiers and authenticate with a connectivity server associated with the first identifier (Jimenez Fig 1 Action 1:5, Para 40 Line 3 describes machine device 100 connecting to gateway GW1 selected from the prioritized wireless access gateway list).
However, Jimenez does not explicitly teach:
authenticate with a connectivity server associated with the first identifier.
In the analogous art of remote authentication caching on gateway systems, Childs teaches:
authenticate with a connectivity server associated with the first identifier (Childs Fig 2 Step 110, Para 18 describes authenticating a user using an authentication server [authenticating with a server associated with an identifier] prior to accessing secure resources, Childs Para 16 Line 2 defines secure resources as resources on a local area network requiring user authentication before access is granted [resource at the resource server]).
It would have been obvious to one of ordinary skill in the art having the teachings of both Jimenez and Childs before him before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of Childs to have users be authenticated prior to accessing resources of a server. One of ordinary skill in the art would know check for authentication prior to providing access to the resources so that providers can reliably identify users attempting to access the resources (Childs Para 2 Line 2).

	In reference to claim 53, modified Jimenez teaches the method of claim 32, in addition to teaching wherein selecting the first plurality of identifiers from the set of identifiers comprises: 
selecting the first plurality of identifiers based on or in response to one or more of: characteristic data of a plurality of connectivity servers and credential data of the device (Jimenez Para 39 Lines 4-5 describes the M2M server picking prioritized gateways based on constraints which make them suitable or unsuitable for communication and giving examples of characteristic data of the connectivity servers).

In reference to claim 54, modified Jimenez teaches the method of any of claim 50, in addition to teaching:
transmitting, to the device, credential data comprising a second plurality of identifiers, each identifier in the second plurality associated with a respective connectivity server (Jimenez Para 52 describes the machine device 100 changing the set of reachable wireless access gateways, resulting in the M2M server changing the list of prioritized gateways [changing the list creates a second plurality of identifiers associated with respective connectivity servers]), the credential data comprising the second plurality of identifiers to render the device operable to 6Application No. New Application select a second identifier from the second plurality of identifiers (Jimenez Fig 1 Action 1:5, Para 40 Line 3 describes machine device 100 connecting to gateway GW1 selected from the prioritized wireless access gateway list) and authenticate with a connectivity server associated with the second identifier (Childs Fig 2 Step 110, Para 18 describes authenticating a user using an authentication server [authenticating with a server associated with an identifier] prior to accessing secure resources, Childs Para 16 Line 2 defines secure resources as resources on a local area network requiring user authentication before access is granted [resource at the resource server]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Childs further in view of Novo Diaz US Publication 2018/0279099 (hereinafter Novo Diaz).

In reference to claim 40, modified Jimenez teaches the method of claim 38. However, modified Jimenez does not explicitly teach:
receiving, at the device, one or more command instructions from the first connectivity server.
In the analogous art of management of communications between M2M devices and M2M servers, Novo Diaz teaches:
receiving, at the device, one or more command instructions from the first connectivity server (Novo Diaz Para 65 describes a managing server [connectivity server] providing instructions, commands, operations, or executable software codes to M2M devices).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Jimenez and Novo Diaz before him before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of Novo Diaz to transmit command instructions from the server to the device. One of ordinary skill in the art would know to transmit command instructions to devices through the bootstrap server to alleviate unnecessary burden to devices with limited capabilities (Novo Diaz Para 10 Line 2).

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Childs further in view of Ukkola US Publication 2013/0212215 (hereinafter Ukkola).

In reference to claim 46, 
wherein a direct identifier comprises an internet protocol (IP) address.
In the analogous art of addressing resources, Ukkola teaches:
wherein a direct identifier comprises an internet protocol (IP) address (Ukkola Para 40 Line 2 describes using a URI [indirect identifier] to access an end-point, the end-point having its own IP address [direct identifier]).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Jimenez and Ukkola before him before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings Ukkola to use indirect identifiers for accessing resources. One of ordinary skill in the art would know to use the indirect identifiers so that resolved paths to resources would not easily break (Ukkola Para 6 Lines 5).

In reference to claim 47, modified Jimenez teaches the method of claim 44. However, modified Jimenez does not explicitly teach:
wherein an indirect identifier comprises one of: a fully qualified domain name (FQDN), a Uniform Resource Locator (URL)), a Uniform Resource Indicator (URI) and a Uniform Resource Name (URN).
In the analogous art of addressing resources, Ukkola teaches:
wherein an indirect identifier comprises one of: a fully qualified domain name (FQDN), a Uniform Resource Locator (URL)), a Uniform Resource Indicator (URI) and a Uniform Resource Name (URN) (Ukkola Para 40 Line 2 describes using a URI 
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Jimenez and Ukkola before him before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings Ukkola to use indirect identifiers for accessing resources. One of ordinary skill in the art would know to use the indirect identifiers so that resolved paths to resources would not easily break (Ukkola Para 6 Lines 5).

Claims 48, 51, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Childs further in view of Sasin US Publication 2016/0065556 (hereinafter Sasin).

In reference to claim 48, modified Jimenez teaches the method of claim 38. However modified Jimenez does not explicitly teach: 
transmitting, from the device to a bootstrap server, a bootstrap request to initiate a bootstrap process with the bootstrap server.
In the analogous art of bootstrap mechanisms for endpoint devices, Sasin teaches: 
transmitting, from the device to a bootstrap server, a bootstrap request to initiate a bootstrap process with the bootstrap server (Sasin Fig 4(a), Para 40 describes a client-initiated bootstrap which comprises a request for bootstrap from a lightweight machine-to-machine (LWM2M) client).


In reference to claim 51, modified Jimenez teaches the method of claim 50. However, modified Jimenez does not explicitly teach:
 receiving, at the bootstrap server, a first bootstrap request from the device to perform a bootstrap process with the device.
In the analogous art of bootstrap mechanisms for endpoint devices, Sasin teaches:
receiving, at the bootstrap server, a first bootstrap request from the device to perform a bootstrap process with the device (Sasin Fig 4(a), Para 40 describes a client-initiated bootstrap which comprises a request for bootstrap from a lightweight machine-to-machine (LWM2M) client).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Jimenez and Sasin before him before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings Sasin to initiate bootstrap processes from the client device. One of ordinary skill in the art would know to use these teachings to provide additional features to the M2M bootstrap process (Sasin Para 10).

In reference to claim 55, modified Jimenez teaches the method of claim 54. However, modified Jimenez does not explicitly teach:
receiving, at the bootstrap server, a second bootstrap request from the device
In the analogous art of bootstrap mechanisms for endpoint devices, Sasin teaches:
receiving, at the bootstrap server, a second bootstrap request from the device (Sasin Fig 4(a), Para 40 describes a client-initiated bootstrap which comprises a request for bootstrap from a lightweight machine-to-machine (LWM2M) client).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Jimenez and Sasin before him before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings Sasin to initiate bootstrap processes from the client device. One of ordinary skill in the art would know to use these teachings to provide additional features to the M2M bootstrap process (Sasin Para 10).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Childs further in view of Whittemore Us Publication 2017/0155554 (hereinafter Whittemore).

In reference to claim 52, modified Jimenez teaches the method of claim 50. However, modified Jimenez does not explicitly teach:
receiving, at the bootstrap server, from an administrator server, a set of identifiers;
selecting, at the bootstrap server, the first plurality of identifiers from the set of identifiers.

receiving, at the bootstrap server, from an administrator server, a set of identifiers (Whittemore Fig 3 Step 300-302 describes a device management server [administrator server] sending a list of device identifiers with corresponding bootstrap configurations to a bootstrap configuration server);
selecting, at the bootstrap server, the first plurality of identifiers from the set of identifiers (Whittemore Fig 3 Step 308 describes the bootstrap configuration server sending a narrowed down list of approved devices [selected first plurality of identifiers] to the activation server which communicates with the computing device 202).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Jimenez and Whittemore before him before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings Whittemore narrow down a larger list of device identifier received from an administrator server. One of ordinary skill in the art would know to configure groups of approved devices in a similar manner when the number of devices scales larger than technicians can manage (Whittemore Para 3 Line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A. LATHAM/Examiner, Art Unit 2186        
         

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186